Thomspon, J. P.,
concurs in part and dissents in part and votes to dismiss the appeal from the order dated December 12, 1990, and to affirm the order dated April 26, 1991, with the following memorandum: I disagree with the majority that General Municipal Law § 51 has no application under the circumstances of this case. In my view, the series of events which preceded the imposition of contempt sanctions against the defendant council members provides a compelling basis for the application of the statute.
In 1985, the United States District Court for the Southern District of New York held, inter alia, that the City of Yonkers (hereinafter the City) had deliberately concentrated most of its Federally subsidized and public housing in the southwest *866portion of the City so as to maintain residential segregation in violation of Title VIII of the Civil Rights Act of 1968 and the Fourteenth Amendment of the US Constitution (United States v Yonkers Bd. of Educ., 624 F Supp 1276). The District Court subsequently issued a housing remedy order in May of 1986, which, inter alia, directed the City to take various affirmative steps toward the construction of additional public housing units and to disperse those units throughout Yonkers (see, United States v Yonkers Bd. of Educ., 635 F Supp 1577, 1580-1581). Pending appeal of the liability issue and the remedial order, and notwithstanding the absence of a stay, the City declined to take the steps required by the District Court’s remedial order.
In December of 1987, the Court of Appeals for the Second Circuit affirmed the District Court’s rulings on liability and remedies (see, United States v Yonkers Bd. of Educ., 837 F2d 1181), and the United States Supreme Court denied the City’s application for a writ of certiorari in 1988 (see, Yonkers Bd. of Educ. v United States, 486 US 1055). Shortly after the Second Circuit’s affirmance, the City entered into a consent decree in which it agreed, inter alia, to take certain steps to implement the District Court’s remedial order including the adoption, within 90 days, of a legislative package known as the Affordable Housing Ordinance.
Despite the facts that the City had executed the consent decree and all avenues of appellate redress concerning the District Court’s finding of discrimination had been exhausted, the City informed the District Court in a memorandum that it would not voluntarily enact the legislation contemplated by the consent decree. After efforts to obtain the City’s cooperation proved fruitless, the District Court entered an order in July of 1988 directing the City to adopt a resolution indicating its willingness to enact the Affordable Housing Ordinance. The order provided that the failure to vote favorably on the resolution would result in (1) contempt citations and escalating bankrupting fines against the City and (2) a fine of $500 per day for each individual council member who voted against the resolution. Notwithstanding the threat of substantial sanctions, the Yonkers City Council defeated the resolution by a 4-3 vote. After conducting a hearing, the District Court responded by holding the City and the individual council members comprising the majority in contempt and by imposing sanctions in accord with its July 26, 1988, order. On appeal, the Court of Appeals for the Second Circuit affirmed the District Court’s imposition of contempt sanctions (see, United *867States v City of Yonkers, 856 F2d 444). In September of 1988, after the Supreme Court had denied the City’s application for a stay (see, Spallone v United States, 487 US 1251) and with fines reaching the sum of $1 million per day, the Yonkers City Council finally adopted a resolution declaring its intent to enact the Affordable Housing Ordinance.
In the interim, the United States Supreme Court had granted certiorari in connection with the District Court’s imposition of contempt sanctions against the individual council members and vacated those sanctions (see, Spallone v United States, 493 US 265). The Supreme Court’s ruling was narrowly premised upon "traditional equitable principles” (Spallone v United States, supra, at 274), which it construed as requiring that a court imposing contempt sanctions utilize " ' "[t]he least possible power adequate to the end proposed” ’ ” (Spallone v United States, supra, at 276, 280, quoting Anderson v Dunn, 6 Wheat [19 US] 204, 231). Since, in the Supreme Court’s view, the record failed to demonstrate that imposing sanctions against the individual council members was necessary to achieve the desired end of compliance with the consent decree, the imposition of those sanctions was premature and an abuse of the District Court’s discretion (see, Spallone v United States, supra, at 280). Notably, the Supreme Court found it unnecessary to reach any of the defendant council members’ constitutional arguments—including that of legislative immunity (see, Spallone v United States, supra, at 274).
In November of 1988, the plaintiffs, who are Yonkers taxpayers, commenced the present taxpayers’ class action pursuant to General Municipal Law § 51 to hold council members Longo, Spallone, Chema, and Fagan, defendants herein, personally liable for the contempt sanctions imposed on the City by the District Court.
Upon the parties’ respective motions and cross motions for summary judgment, the Supreme Court granted summary judgment to the plaintiffs on their cause of action to impose personal liability upon the defendant council members pursuant to General Municipal Law § 51. The court concluded, inter alia, that the defendant council members’ refusal to comply with the District Court’s July 1988 order was an illegal act and that the ensuing contempt sanctions imposed upon the City constituted waste within the meaning of General Municipal Law § 51. The Supreme Court is correct.
I cannot subscribe to the majority’s conclusion that General Municipal Law § 51 has no application to the defendant *868council members’ illegal defiance of the District Court’s July 1988 order, conduct which, in my view, needlessly threatened to bankrupt the City of Yonkers and ultimately resulted in the imposition of a massive contempt sanction. Not only was the defendant council members’ conduct illegal and patently wasteful of the City’s resources, but the evidence is persuasive that the defendant council members’ intransigence was attributable in no small degree to the perception that compliance would be politically inexpedient, a belief that gave voice to the resentments of those intent upon undermining the District Court’s ability to act upon its affirmed findings of systematic discrimination in the City of Yonkers. Further, a compelling inference exists that the defendant council members—mindful of the political, and thus personal gain likely to flow from obstruction—were intent upon pursuing a policy of noncompliance irrespective of the potentially devastating toll this course of conduct would exact upon the City they had been elected to serve. Under these circumstances, I conclude that there exists a convincing predicate for the imposition of liability pursuant to General Municipal Law § 51.
Justice Brennen persuasively assessed the realities underlying the relevant events in his dissent in Spallone v United States (493 US 265, 281, supra) when, quoting a contemporary news account, he noted that the " '[t]he defiant Councilmen are riding a wave of resentment among their white constituents that is so intense that many insist they are willing to see the city bankrupted’ ” (Spallone v United States, 493 US, at 293, supra, quoting New York Times, Aug. 5, 1988, at B2, col 4). Moreover, Justice Brennen observed that the political climate was such that: "[C]apitulation by any individual councilmember was widely perceived as political suicide. As a result, even assuming that each recalcitrant member sought to avoid city bankruptcy, each still had a very strong incentive to play 'chicken’ with his colleagues by continuing to defy the Contempt Order while secretly hoping that at least one colleague would change his position and soften the wrath of the electorate. As Judge Sand observed, '[w]hat we have here is competition to see who can attract the greatest notoriety, who will be the political martyr * * * without regard to what is in the best interests of the City of Yonkers’ ” (Spallone v United States, supra, at 293-294 [emphasis in original]).
The relevant facts support this conclusion. By the time the District Court had issued its contempt order, lengthy delays attributable to the City’s intransigence had already ensued. The City had repeatedly defaulted in complying with its *869obligations under the District Court’s original remedial order and later revealed that it would not voluntarily abide by the key provisions of the consent decree that it had entered into (see, Spallone v United States, supra, at 269-271). Despite the foregoing, and even though further defiance was virtually certain to result in the imposition of bankrupting contempt fines upon the City, the defendant council members nevertheless refused to comply with the District Court’s order requiring that the City Council express its commitment to the core provisions of the consent decree, which the City had already officially adopted. Moreover, the defendant council members’ refusal to abide by the District Court’s order occurred after all avenues of appellate redress with respect to both the liability issue and the remedial order had been exhausted and, thus, at a time when noncompliance was no longer a lawful course of conduct or one which could be undertaken in good faith (cf., Stahl Soap Corp. v City of New York, 5 NY2d 200, 204).
An action pursuant to General Municipal Law § 51 may be maintained " 'only when the acts complained of are fraudulent, or a waste of public property in the sense that they represent a use of public property or funds for entirely illegal purposes’ ” (Metsivta of Forest Hills Inst. v City of New York, 58 NY2d 1014, 1016, quoting Kaskel v Impellitteri, 306 NY 73, cert denied 347 US 934; Stewart v Scheinert, 47 NY2d 826, 827-828; Daly v Haight, 170 App Div 469, 473, affd 224 NY 726; see also, Matter of Korn v Gulotta, 72 NY2d 363). When, as here, "those whom the law [has] put in authority to watch over” the taxpayers’ interests have engaged in entirely illegal conduct and "[are] faithless to their duty” (Ayers v Lawrence, 59 NY 192, 195), it is entirely appropriate that General Municipal Law § 51 should provide a remedy for recovery of the ensuing dissipation of the City’s economic resources.
I reject the contention that the United States Supreme Court’s ruling, which vacated the contempt sanctions imposed upon the individual council members, is a bar to personal liability under General Municipal Law § 51. The Supreme Court’s narrowly crafted holding is based upon the traditional equitable principle that contempt sanctions must be imposed so as to achieve the desired end of compliance with the " ' "least possible power adequate to the end proposed” ’ ” (Spallone v United States, 493 US, supra, at 273-274, 276). The fact that certain principles applicable to contempt rulings may weigh against contempt sanctions in a given case is no bar to liability under a State statute governed by substantively distinct legal considerations and policy concerns.
*870Similarly, I am unpersuaded by the contention that the defendant council members’ actions were protected by the doctrine of legislative immunity. Indeed, none of the several courts in which the defendant council members have presented this argument have adopted it. Although the United States Supreme Court has recognized the doctrine of legislative immunity in Tenney v Brandhove (341 US 367, 376), and applied it where "legitimate legislative activity” is involved, neither Tenney nor any of the authorities relied on by the defendant Henry Spallone hold that legislators may, with impunity, obstruct a Federal Court’s attempt to remedy past acts of racial discrimination by simply refusing to comply with the Court’s lawful, remedial orders. I note in this respect that Spallone’s claim of immunity is further undermined by the fact that the City, through its governing council, adopted a consent decree indicating its willingness to comply with the District Court’s principal findings and remedial directives (see, United States v City of Yonkers, supra, at 457).
Under these circumstances, the order appealed from should be affirmed.
Miller, J., concurs.